UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7419


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANCE BISHOP STEGLICH, a/k/a Robert Rock,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:00-cr-00063-jpj-9)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance Bishop Steglich, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lance   Bishop   Steglich   appeals   the   district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Steglich, No. 3:00-cr-00063-

jpj-9 (W.D. Va. Sept. 28, 2010).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                  2